*947OPINION OF THE COURT
Judgments appealed from and order of the Appellate Division brought up for review affirmed, with costs. Appellants are not entitled to the relief they seek on this appeal, inasmuch as that relief was not requested and they expressly elected not to appeal “from that part of the order and judgment [Beisheim, Jr., J., dated Sept. 14, 1977] reinstating them to teaching positions as of June 30,1976”.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.